DETAILED ACTION
This communication is in response to the claims filed on 09/14/2020.
Application No: 17/020,283. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 (and similarly claim 14) is objected to because of the following informalities: claim state that ( see last limitation) “ … determine the driving lane of the vehicle by correcting a number of lanes of the road in the entrance section and the exit section”. However the statement does not clear about how one in ordinary skill in the art can determine a driving lane by correcting a number of lanes of the road. It appears that intermediate clarifying steps is missing from the claim language. Appropriate correction is required.



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 20170166127 A1) in view of Lee et al. (US 20150154458 A1). 

Regarding claim 1, HAN teaches an apparatus for recognizing a driving lane of a vehicle ([0114], Fig. 3, e.g. Alternatively, the controller 300 (i.e. an apparatus with a processor) may determine a first driving lane by comparing estimated lane line information with reference lane line information at a first point of time, determine whether to change the lane based on the driving information of the vehicle during a single period from the first point of time, and determine a second driving lane depending on the presence of the change of the lane at a second point of time after the single period from the first point of time. [0064] Referring to FIG. 3, the vehicle according to one embodiment may include a Global Positioning System (GPS) antenna 135 configured to receive a satellite signal including location information of the vehicle; a surrounding information acquisition unit 200 configured to acquire surrounding information; a sensor unit 400 configured to acquire driving information of the vehicle; a display unit 134 configured to display information related to the driving; a controller 300 configured to control each component of the vehicle; and a storage 500 configured to store information for an operation of each component of the vehicle in advance), the apparatus comprising: 
an information acquisition device ([0011], Fig. 3, e.g. The surrounding information acquisition unit may include a camera configured to acquire an image of a front side of the vehicle. [0082] The surrounding information acquisition unit 200 may acquire surrounding information of the vehicle. In this case, the surrounding information may include surrounding information related to the front side (i.e. forward information), and the lateral side of the vehicle that is used to determine a lane of the vehicle),
configured to acquire forward information of a road on which the vehicle is driving ([0088], e.g. In addition, the controller 300 may estimate lane information from the surrounding information acquired via the surrounding information acquisition unit 200. For example, when an image of the front side is acquired by the camera 210, the controller 300 may extract a lane in the front road from the front image (i.e. configured to acquire forward information of a road on which the vehicle is driving). The controller 300 may acquire estimated lane line information by verifying characteristics of the extracted lane. [0105] FIG. 5 illustrates that the estimated lane line information is acquired through the front image acquired by the camera 210 and a driving lane is determined by using the estimated lane line information).

HAN teaches that after acquiring the surrounding information, the vehicle may acquire estimated lane line information through the surrounding information (730). However, HAN differs from the claimed invention in not specifically and clearly describing wherein 
a processor configured to: recognize an entrance section and an exit section on a front left side of the vehicle based on the forward information; and 
determine the driving lane of the vehicle by correcting a number of lanes of the road in the entrance section and the exit section.

However, in the analogous field of endeavor, Lee teaches that wherein
a processor configured to: recognize an entrance section and an exit section on a front left side of the vehicle based on the forward information ([0009], e.g. In another aspect of the present invention, a junction (JC) entry determining method may include: acquiring positional information of a vehicle surrounding object using radar (i.e. based on the forward information), determining whether a junction (JC) entrance is present using the positional information; determining a width of a right space of the vehicle using the positional information; capturing an image of a vehicle surrounding environment; determining a type of right lane of the vehicle using the captured image (i.e. recognize an entrance section or an exit section ); and determining whether the vehicle enters the JC based on whether the JC entrance is present, the width of the right space of the vehicle, and the type of lane (i.e. left side or right side of the vehicle based on the forward information). [0011] The JC entry determining method may further include: determining whether the vehicle enters the JC when the vehicle enters the JC when the vehicle changes a lane to the right lane. The JC entry determining method may further include: determining that the vehicle exists from the JC when the left lane of the vehicle is the double lane while the vehicle is being driven in the JC and the width of the left space of the vehicle is equal to or greater than the preset width. The JC entry determining method may further include: determining whether the vehicle exits from the JC when the vehicle exits from the JC when the vehicle changes a lane to the left lane); and 
determine the driving lane of the vehicle by correcting a number of lanes of the road in the entrance section and the exit section ([0010], e.g. In the determination of whether the vehicle enters the JC, when the JC entrance is present, the width of the right space of the vehicle is equal to or greater than a preset width, and the type of lane is a double lane, the entrance to the JC may be determined (i.e. determine the driving lane by correcting a number of lanes of the road). In addition, when the JC entrance is present, the width of the right space of the vehicle is equal to or greater than the preset width, and a condition in which the type of lane is the double lane is maintained for a preset time, the entrance to the JC may be determined. [0011] determining whether the vehicle exits from the JC when the vehicle exits from the JC when the vehicle changes a lane to the left lane (i.e. vehicle changes plurality of lanes to one lane ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lee within the method of HAN. The motivation to combine references is that the combined method provides that the autonomous driving system may improve driver convenience, but requires a technology of solving a risk such as a system error and coping with other situations while driving. The autonomous driving system requires a technology of determining whether a lane change is performed and whether a vehicle enters a junction (JC), when the vehicle is being driven in a current driving lane and on an expressway (See Lee [0005]). 

Regarding claim 2, HAN in view of Lee teaches all the limitations of claim 1. HAN further teaches wherein the processor is configured to: perform matching of the driving lane and tracking of the driving lane using the forward information ([0006], e.g. provide a vehicle capable of determining a driving lane by comparing reference lane (i.e. tracking lane) line information corresponding to the type of a driving road with estimated lane line information estimated based on surrounding information (i.e. perform matching of the driving lane and tracking using the forward surrounding information)); and
 determine the driving lane by combining the matching of the driving lane and the tracking of the driving lane ([0006], e.g. provide a vehicle capable of determining a driving lane by comparing reference lane (i.e. tracking lane) line information corresponding to the type of a driving road with estimated lane line information estimated based on surrounding information (i.e. determine the driving lane by combining driving lane and the tracking ), and a control method of the vehicle.).


Regarding claim 13 , HAN teaches a method for recognizing a driving lane of a vehicle ([0114], Fig. 3, e.g. Alternatively, the controller 300 (i.e. a controller executing method steps) may determine a first driving lane by comparing estimated lane line information with reference lane line information at a first point of time, determine whether to change the lane based on the driving information of the vehicle during a single period from the first point of time, and determine a second driving lane depending on the presence of the change of the lane at a second point of time after the single period from the first point of time), the method comprising:
 acquiring ([0011], Fig. 3, e.g. The surrounding information acquisition unit may include a camera configured to acquire an image of a front side of the vehicle. [0082] The surrounding information acquisition unit 200 may acquire surrounding information of the vehicle. In this case, the surrounding information may include surrounding information related to the front side (i.e. forward information), and the lateral side of the vehicle that is used to determine a lane of the vehicle),
forward information of a road on which the vehicle is driving ([0088], e.g. In addition, the controller 300 may estimate lane information from the surrounding information acquired via the surrounding information acquisition unit 200. For example, when an image of the front side is acquired by the camera 210, the controller 300 may extract a lane in the front road from the front image (i.e. configured to acquire forward information of a road on which the vehicle is driving). The controller 300 may acquire estimated lane line information by verifying characteristics of the extracted lane. [0105] FIG. 5 illustrates that the estimated lane line information is acquired through the front image acquired by the camera 210 and a driving lane is determined by using the estimated lane line information).

HAN teaches that after acquiring the surrounding information, the vehicle may acquire estimated lane line information through the surrounding information (730). However, HAN differs from the claimed invention in not specifically and clearly describing wherein 
recognizing an entrance section and an exit section on a front left side of the vehicle based on the forward information; and
determining the driving lane of the vehicle by correcting a number of lanes of the road in the entrance section and the exit section.

However, in the analogous field of endeavor, Lee teaches that wherein
recognizing an entrance section and an exit section on a front left side of the vehicle based on the forward information ([0009], e.g. In another aspect of the present invention, a junction (JC) entry determining method may include: acquiring positional information of a vehicle surrounding object using radar (i.e. based on the forward information), determining whether a junction (JC) entrance is present using the positional information; determining a width of a right space of the vehicle using the positional information; capturing an image of a vehicle surrounding environment; determining a type of right lane of the vehicle using the captured image (i.e. recognize an entrance section or an exit section ); and determining whether the vehicle enters the JC based on whether the JC entrance is present, the width of the right space of the vehicle, and the type of lane (i.e. left side or right side of the vehicle based on the forward information). [0011] The JC entry determining method may further include: determining whether the vehicle enters the JC when the vehicle enters the JC when the vehicle changes a lane to the right lane. The JC entry determining method may further include: determining that the vehicle exists from the JC when the left lane of the vehicle is the double lane while the vehicle is being driven in the JC and the width of the left space of the vehicle is equal to or greater than the preset width. The JC entry determining method may further include: determining whether the vehicle exits from the JC when the vehicle exits from the JC when the vehicle changes a lane to the left lane); and 
determining the driving lane of the vehicle by correcting a number of lanes of the road in the entrance section and the exit section ([0010], e.g. In the determination of whether the vehicle enters the JC, when the JC entrance is present, the width of the right space of the vehicle is equal to or greater than a preset width, and the type of lane is a double lane, the entrance to the JC may be determined (i.e. determine the driving lane by correcting a number of lanes of the road). In addition, when the JC entrance is present, the width of the right space of the vehicle is equal to or greater than the preset width, and a condition in which the type of lane is the double lane is maintained for a preset time, the entrance to the JC may be determined. [0011] determining whether the vehicle exits from the JC when the vehicle exits from the JC when the vehicle changes a lane to the left lane (i.e. vehicle changes plurality of lanes to one lane ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lee within the method of HAN. The motivation to combine references is that the combined method provides that the autonomous driving system may improve driver convenience, but requires a technology of solving a risk such as a system error and coping with other situations while driving. The autonomous driving system requires a technology of determining whether a lane change is performed and whether a vehicle enters a junction (JC), when the vehicle is being driven in a current driving lane and on an expressway (See Lee [0005]). 
 
Allowable Subject Matter 
Claims 3-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

PIETRUSKA; Christoph. (US-20210094566-A1) - Method and System for Detecting a Lane .
Elwart; Shane (US-20170255843-A1) - VEHICLE LANE LEARNING .
TOHRIYAMA; Kyoichi (US-20200225044-A1) - MAP INFORMATION PROVISION SYSTEM.
MIYAJIMA; Takayuki (US-20120197521-A1) - COURSE GUIDANCE SYSTEM, COURSE GUIDANCE METHOD, AND COURSE GUIDANCE PROGRAM.
Nakamura; Masaki (US-20100299000-A1) - DRIVING ASSISTANCE APPARATUS.
Park; Kwang Il (US-20150241232-A1) - NAVIGATION SYSTEM FOR DETERMINING ROUTE CHANGE OF VEHICLE.
 Ishigami; Hirotake (US-20160140401-A1) - ROAD SURFACE INFORMATION ACQUISITION APPARATUS.
SATOMURA; Shota (US-20200035102-A1) - DRIVE ASSIST DEVICE AND DRIVE ASSIST METHOD.
DAIKOKU K (WO-2018008082-A1) - TRAVEL LANE ESTIMATION SYSTEM.
ARAGON J C (WO-2020123779-A1) - SELF-MODIFICATION OF AN AUTONOMOUS DRIVING SYSTEM.
KUROTOBI T (WO-2020025991-A1) - TRAVELING TRAJECTORY CORRECTION METHOD, TRAVELING CONTROL METHOD, AND TRAVELING TRAJECTORY CORRECTION DEVICE.
MENG Y (CN-108153854-A) - curve classification method, road side unit, vehicle terminal and electronic device.
 MUCK J (WO-2006128819-A1) - METHOD FOR DETERMINATION OF TURNING RATES IN A TRAFFIC NETWORK.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645